ACCEPTED
                                                                                        14-15-00155-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    8/6/2015 1:58:39 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-15-00155-CR
                               No. 14-15-00156-CR
                               No. 14-15-00157-CR                      FILED IN
                               No. 14-15-00158-CR               14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 8/6/2015 1:58:39 PM
                                In the                          CHRISTOPHER A. PRINE
                          Court of Appeals                               Clerk
                               For the
                    Fourteenth District of Texas
                             At Houston
                     
                            No. 1385626
                            No. 1385627
                     In the 179th District Court
                      Of Harris County, Texas
                     
                         LARRY TORRES
                              Appellant
                                  V.
                     THE STATE OF TEXAS
                               Appellee
                     
      STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                       
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

         1. The State charged the appellant with the felon in possession of a

            weapon and possession of a controlled substance with intent to

            deliver (1 CR – 54; 2 CR – 54). The defendant pled guilty after the

            trial court denied his motion to suppress (1 RR 96-104; 2 CR – 95-103;
3 RR 4). The trial court sentenced him in accordance with the plea

bargain to 15 years on the felon in possession and 25 years on the

possession case (1 CR – 96-104; 2 CR – 96, 102-3). The appellant filed

a timely notice of appeal, and the trial court certified that he had the

right to appeal (1 CR – 106-8; 2 CR – 105-7). The State’s brief was due

on August 6, 2015. This is the State’s first request for an extension.

The following facts are relied upon to show good cause for an

extension of time to allow the State to file its brief:

a. The record in this case is over thirty megabytes in length split over
   eight volumes and will take some time to process.

b. This brief was not assigned to the undersigned attorney until July
   14, 2015.

c. The undersigned attorney was involved in completing the
   following written appellate projects since the appellant filed his
   brief:

    (1)        The State of Texas v. Charles Trahan
               No. 14-15-00472-CR
               Brief Filed July 6, 2015
                   Appellee’s brief filed on July 23, 2015
                   Read to determine if reply brief needed
    (2)        Alfonso Malone v. The State of Texas
               No. 01-14-00054-CR
               1899612
                   Abated June 30, 2015 to located missing exhibit
                   Prepared Findings of Fact and Conclusions of Law
                   Hearing on July 17, 2015 regarding the missing
                      exhibit and the findings
                 (3)     Gerardo Tapia-Lopez v. The State of Texas
                         No. 01-14-01016-CR
                         Brief Filed July 22, 2015
                 (4)     The State of Texas v. Charles Trahan
                         County Court At Law No. 4
                         1974704
                         Brief Filed July 6, 2015
                              Assisted trial prosecutor in Motion for New Trial
                              Preparing for State’s appeal
                              Filed Notice of Appeal May 11, 2015
                              Assigned to the Fourteenth Court of Appeals on
                                May 20, 2015
                 (5)     Jeremy Howard v. The State of Texas
                         No. 01-14-00911-CR
                         Brief Filed July 31, 2015

             d. The undersigned attorney was involved in preparing an hour long
                presentation for the TDCAA Prosecutor’s Skills Course to be
                presented on July 21, 2015.


        Consequently, the undersigned attorney has been unable to
        complete the State’s reply brief in this case in the time permitted
        despite due diligence, and the requested extension of time is
        necessary to permit the undersigned attorney to adequately
        investigate, complete, and file the State’s appellate brief for this
        cause. The State’s motion is not for purposes of delay, but so that
        justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case
Respectfully submitted,

/s/ Katie Davis
KATIE DAVIS
Assistant District Attorney
Harris County, Texas
1201 Franklin, Suite 600
Houston, Texas 77002-1923
(713) 755-5826
Davis_Katie@dao.hctx.net
TBC No. 24070242
                            CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Allen C. Isbell
2016 Main St., Suite 110
Houston, TX 77002
713-236-1000
713-236-1809/f
allenisbell@sbcglobal.net



                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: August 6, 2015